Appeal Dismissed and Memorandum Opinion filed October 30, 2018.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00788-CV

                   JOHN WAYNE PATTERSON, Appellant
                                         V.

               HOUSTON FEDERAL CREDIT UNION, Appellee

               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1100303

                 MEMORANDUM                       OPINION
      Appellant filed his notice of appeal on August 31, 2018. To date, our records
show that appellant has not paid the appellate filing fee, and no evidence that
appellant is excused by statute or the Texas Rules of Appellate Procedure from
paying costs has been filed. See Tex. R. App. P. 5; Tex. Gov’t Code Ann. § 51.207
(West 2013).

      On October 4, 2018, this court ordered appellant to pay the appellate filing fee
on or before October 15, 2018, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee.

      Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).



                                  PER CURIAM



Panel consists of Justices Christopher, Jamison, and Brown.




                                         2